OPINION — AG — (1) WHEN A SOIL CONSERVATION DISTRICT RENTS MACHINERY TO AN INDIVIDUAL, THE DISTRICT IS "OBLIGATED TO COLLECT MACHINERY TO AN INDIVIDUAL AND REMIT THE TAX TO THE OKLAHOMA TAX COMMISSION". (2) WHEN THE MACHINERY AND AN OPERATOR THEREFOR IS FURNISHED BY THE SOIL CONSERVATION DISTRICT, THE DISTRICT IS NOT "OBLIGATED TO COLLECT SALES TAX FROM THE INDIVIDUAL AND REMIT THE TAX TO THE OKLAHOMA TAX COMMISSION." CITE: 2 O.S.H. 808, 68 O.S.H. 1251(A), 2 O.S.H. 808(B)(6), 68 O.S.H. 1251(C) (J. H. JOHNSON)